                                         Case 4:18-cv-03812-HSG Document 185 Filed 09/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEARSOURCE HOLDINGS, LLC,                        Case No. 18-cv-03812-HSG
                                   8                   Plaintiff,                         ORDER GRANTING JOINT
                                                                                          STIPULATED REQUEST TO EXTEND
                                   9             v.                                       THE SEPTEMBER 16, 2020 DEADLINE
                                                                                          RE: GOOGLE’S COUNTERCLAIM
                                  10     GOOGLE LLC,
                                                                                          Re: Dkt. No. 184
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court grants the Parties’ Stipulated Request (Dkt. No. 184) to extend the September 16,
                                  14
                                       2020 deadline regarding Google LLC’s counterclaim until September 30, 2020.           No further
                                  15
                                       extensions of time will be granted, and the Court may rule on the pending motion regarding the
                                  16
                                       counterclaim without further notice at any time once the extended deadline passes.
                                  17

                                  18
                                       IT IS SO ORDERED.
                                  19
                                       Dated: 9/17/2020
                                  20
                                                                                      ______________________________________
                                  21                                                  HAYWOOD S. GILLIAM, JR.
                                                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
